DETAILED ACTION

Response to Amendment
Applicant’s arguments with respect to claims 1, 18 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-11, 13-18, 20-24, 26-27 and 29-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shin et al. (US Pub. 2011/003828271, Provisional 61/151,174 dated Feb 9, 2009) in view of Jersenius (US Pub. 2009/0175187).
Regarding claim 1, Shin discloses a method for wireless communication, comprising:  
2receiving, by a user equipment (UE), an indication that a scheduling grant is to 3be transmitted on either a first downlink carrier paired with an uplink carrier or an anchor 4carrier that is not paired with the uplink carrier, wherein the scheduling grant comprises a 5power control command for the uplink carrier of a plurality of uplink carriers configured 
7receiving the power control command for the uplink carrier as part of the 8scheduling grant (par.075);  
Receiving at least one weighting parameter for weighting a path lost estimate in performing power control for the uplink carrier of the plurality of uplink carriers (par.049 “the measure pathloss for more than one DL CC can be used for UP power control….a weighted average of combined CCs”);
adjusting the pathloss estimate according to the cell specific weighting parameter (par.045 “cell-specific reference signal”, par.046 “one DL reference CC may provide the CRS to derive the pathloss.  The WTRU may make the pathloss measurement based on CRS”, par.051 “measured pathloss estimates…..Weights can be assigned to different measurements”);
determining 9determiningh  ka transmission power of the UE for a signal on the uplink carrier 10based on the power control command (par.31 “TPC commands…accumulation power adjustment…first UL CC”) and on the adjusted path loss estimate (par.051 “measured pathloss estimates…..Weights can be assigned to different measurements, par.061 “the WTRU 630 uses measured pathloss to set transmit power for uplink transmission on aggregated CCs”); and  

Shin discloses “cell-specific reference signal” (par.045) for the WTRU may make the pathloss measurement based on CRS” (par.046, 051 “measured pathloss estimates…..Weights can be assigned to different measurements”).
Jersenius discloses setting transmit power PPUSCH (par.006) based on 3-cell specific parameter (par.011), including downlink pathloss estimate from user equipment (par.012).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of Shin with the above teaching of Jersenius in order to provide PPUSCH in function of downlink cell specific parameters.
Regarding claims 3, 20 and 29, the modified Shin discloses 12determining whether to receive the power control command on the first 3downlink carrier (par.080) or the anchor carrier based on the indication (Shin, par.027 “anchor CC…offset values for other UL carriers”).  
Regarding claim 4, the modified Shin discloses1 the indication is received via radio 2resource (RRC) signaling (Shin, par.040-041).  
Regarding claims 5 and 21, the modified Shin discloses 1 1the scheduling grant comprises an 2uplink grant comprising the power control command for an uplink data channel of the uplink 3carrier (Shin, par.004 “the eNB may provide the WTRU with UL power control configuration data when providing the WTRU with an UL grant”).  
Regarding claims 6 and 22, the modified Shin discloses1 12determining the transmission power for the signal on a physical uplink shared 3channel (PUSCH) of the 
Regarding claim 7, the modified Shin discloses1 1determining the transmission power 2comprises fulfilling physical uplink control channel (PUCCH) power requirements before PUSCH power requirement of the uplink carrier (Shin, fig.9).  
Regarding claims 8 and 23, the modified Shin discloses 2receiving a connection setup message indicating that the first downlink carrier 3is paired with the uplink carrier (Shin, par.040).  
Regarding claims, 9 and 24, the modified Shin discloses  1adjusting the transmission power 2comprises:  3distributing power among the plurality of carriers based on the power control 4command (Shin, par.032 “may be applied by the WTRU to a first UL CC…is applied by the WTRU to a second UL CC”).  
Regarding claim 10, the modified Shin discloses 1 the power control command 2comprises a plurality of power control commands for the plurality of uplink carriers (Shin, par.032 “may be applied by the WTRU to a first UL CC…is applied by the WTRU to a second UL CC”).  
Regarding claim 11, the modified Shin discloses 1 1the plurality of power control 2commands are received on one carrier (Shin, par.033 “TPC commands may …. accumulated….for the UL CC”).  
Regarding claims 13 and 26, the modified Shin discloses 1 12prioritizing power distribution among the plurality of carriers based on a 3carrier priority of each one of the plurality of carriers (Shin, par.093).  

Regarding claim 15, the modified Shin discloses 1 12receiving a prioritization list indicating the carrier priority for the plurality of 3carriers (Shin, par.093).  
Regarding claim 16, the modified Shin discloses 1 12prioritizing power distribution among the plurality of uplink carriers based on a channel priority of each one of the plurality of uplink carriers (Shin, fig. 9).  
Regarding claim 17, the modified Shin discloses 1 1the scheduling grant comprises a 2downlink grant comprising the power control command for an uplink control channel of the 3uplink carriers (Shin, par.079 “PUCCH”).  
Regarding claim 18, the modified Shin discloses everything as claim 1 above.  More specifically, Shin discloses 1 112a processor, 3a memory storing instructions (Shin, par.0164). 
Regarding claim 27, the modified Shin discloses everything as claim 1 above.  More specifically, Shin discloses an apparatus (Shin, 0164-0166).  
Regarding claim 30, the modified Shin discloses everything as claim 1 above.  More specifically, Shin discloses a non-transitory computer readable medium storing computer-executable code for wireless communications (Shin, par.0164).
Regarding claims 31 and 33, the modified Shin discloses receiving the at least one cell specific via a higher layer (Jersenius, par.011, 019, 038).
Regarding claim 32, the modified Shin discloses the at least one cell specific weighting parameter comprises three bits ((Jersenius, par.011).
 
Allowable Subject Matter
Claims 12 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building

Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642